                                         Case 3:18-cv-02353-MMC Document 90 Filed 02/14/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                          IN THE UNITED STATES DISTRICT COURT

                                  8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     DEALDASH OYJ, et al.,                        Case No. 18-cv-02353-MMC
                                  11                  Plaintiffs,                     ORDER REFERRING TO
                                                                                      MAGISTRATE JUDGE DEFENDANT’S
                                  12            v.
Northern District of California




                                                                                      MOTION TO COMPEL DEPOSITION
 United States District Court




                                                                                      AND MOTION TO SHORTEN TIME
                                  13     CONTEXTLOGIC INC.,
                                  14                  Defendant.

                                  15

                                  16         Pursuant to Civil Local Rule 72-1, defendant’s “Motion to Compel Deposition of

                                  17   Witnesses of Plaintiffs” and “Motion to Shorten Time for Briefing and to Advance Hearing

                                  18   Date on Motion to Compel Deposition,” both filed February 13, 2019, as well as all further

                                  19   discovery matters, are hereby REFERRED to a Magistrate Judge to be heard and

                                  20   considered at the convenience of the assigned Magistrate Judge's calendar.

                                  21         After the parties have met and conferred, see Civil L.R. 37-1, the parties shall

                                  22   prepare a joint letter of not more than 5 pages explaining the dispute. Up to 12 pages of

                                  23   attachments may be added. The joint letter must be electronically filed under the Civil

                                  24   Events category of “Motions and Related Filings > Motions - General > Discovery Letter

                                  25   Brief.” The Magistrate Judge to whom the matter is assigned will advise the parties as to

                                  26   the manner in which that Judge intends to proceed. The Magistrate Judge may issue a

                                  27   ruling, order more formal briefing, or set a telephone conference or a hearing. After a

                                  28   Magistrate Judge has been assigned, all further discovery matters shall be filed pursuant
                                         Case 3:18-cv-02353-MMC Document 90 Filed 02/14/19 Page 2 of 2




                                  1    to that Judge's procedures.

                                  2          The March 22, 2019, hearing before the undersigned is hereby VACATED.

                                  3          IT IS SO ORDERED.

                                  4    Dated: February 14, 2019
                                                                                        MAXINE M. CHESNEY
                                  5                                                     United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               2
